Title: To James Madison from Samuel Harrison Smith, 24 June 1801
From: Smith, Samuel Harrison
To: Madison, James


Sir
Wednesday June 24. 1801
In consequence of the information you did me the favour to communicate thro’ Mr. Wagner in relation to Mr. Caldwell I immediately made known to him the probability of his being appointed to the consulate of Santo Domingo, if agreeable to him. I have this morning recd. his reply, signifying his disposition to accept the place. From the information furnished me by Mr. Wagner, it is probable some time may elapse before Mr. Caldwell receives the appointment. In the mean time I have the pleasure of enclosing Mr. Caldwell’s letter to me, to the enquiries made wherein, if a reply be necessary, I will with chearfulness be the organ, provided some other mode of communication be not preferred by you.
I should not have troubld you with this letter, had not indisposition prevented my waiting upon you. I am with sentiments of unfeigned esteem & respect Yr. obt. Servt.
Sam. H. Smith.
 

   
   RC (DLC). Enclosure not found.



   
   Jefferson named John E. Caldwell American commercial agent for the city of Santo Domingo early in July (John R. Smith to Jefferson, 5 Mar. 1801 [DNA: RG 59, LAR, 1801–9]; National Intelligencer, 5 July 1801).


